 



Exhibit 10.2

3,636,721 Shares

URS CORPORATION

COMMON STOCK, PAR VALUE $0.01 PER SHARE

UNDERWRITING AGREEMENT

June 8, 2005

 



--------------------------------------------------------------------------------



 



June 8, 2005

Morgan Stanley & Co. Incorporated
Merrill Lynch, Pierce, Fenner & Smith
           Incorporated
c/o Morgan Stanley & Co. Incorporated
     1585 Broadway
     New York, New York 10036

Dear Sirs and Mesdames:

     URS Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the several Underwriters named in Schedule I hereto (the
“Underwriters”) 3,636,721 shares of Common Stock, par value $0.01 per share, of
the Company (the “Firm Shares”). The Company also proposes to issue and sell to
the several Underwriters not more than an additional 363,672 shares of its
Common Stock, par value $0.01 per share (the “Additional Shares”), if and to the
extent that you, as Managers of the offering, shall have determined to exercise,
on behalf of the Underwriters, the right to purchase such shares granted to the
Underwriters in Section 2 hereof. The Firm Shares and the Additional Shares are
hereinafter collectively referred to as the “Shares”. The shares of Common
Stock, par value $0.01 per share, of the Company to be outstanding after giving
effect to the sales contemplated hereby are hereinafter referred to as the
“Common Stock”.

     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-112216), including a
prospectus, relating to the Shares and the offering thereof from time to time in
accordance with Rule 415 of the rules and regulations of the Commission under
the Securities Act (the “Securities Act Regulations”), and has filed with, or
transmitted for filing to, or shall promptly hereafter file with or transmit for
filing to, the Commission (i) a prospectus supplement (the “Prospectus
Supplement”) specifically relating to the Shares pursuant to Rule 424 under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) a related
prospectus dated March 1, 2004 (the “Base Prospectus”). Such registration
statement has been declared effective by the Commission. Such registration
statement, as amended to the date hereof and including the abbreviated
registration statement registering additional shares of Common Stock pursuant to
Rule 462(b) under the Securities Act (the “Rule 462 Registration Statement”)
filed by the Company on June 1, 2005, is referred to herein as the “Registration
Statement”; and the Base Prospectus and the Prospectus Supplement, in the form
first used to confirm sales of the Shares, are collectively referred to herein
as the “Prospectus”; provided, however, that all references to the “Registration
Statement” and the “Prospectus” shall also be deemed to include all documents
incorporated therein by reference pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

     1. Representations and Warranties. The Company represents and warrants to
and agrees with each of the Underwriters that:

1



--------------------------------------------------------------------------------



 



     (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or threatened by the Commission.

     (b) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act, and incorporated by reference in the Prospectus complied or will
comply when so filed in all material respects with the Exchange Act and the
applicable rules and regulations of the Commission thereunder, (ii) the
Registration Statement, when it became effective and when the Company’s most
recent Annual Report on Form 10-K/A was filed with the Commission, did not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable Securities Act Regulations and (iv) the
Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement or the Prospectus based upon information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through you expressly for use therein.

     (c) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (d) Each subsidiary of the Company has been duly incorporated or formed, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation or formation, has the corporate or limited
liability company power and authority to own its property and to conduct its
business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company that is a corporation and all of the issued
limited liability company interests of each subsidiary that is a limited
liability company have been duly and validly authorized and issued, are fully
paid and non-assessable and are owned directly or beneficially by the Company or
through wholly owned subsidiaries of the Company, free and clear of all liens,
encumbrances, equities or claims (except in each case as disclosed in the
Prospectus).

2



--------------------------------------------------------------------------------



 



     (e) This Agreement has been duly authorized, executed and delivered by the
Company.

     (f) The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Prospectus.

     (g) The shares of Common Stock outstanding prior to the issuance of the
Shares have been duly authorized and are validly issued, fully paid and
non-assessable.

     (h) The Shares have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.

     (i) The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

     (j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement).

     (k) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that are
required to be described in the Registration Statement or the Prospectus and are
not so described or any statutes, regulations, contracts or other documents that
are required to be described in the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement that are not described or
filed as required or described in a document incorporated by reference into the
Registration Statement.

     (l) Each preliminary prospectus or preliminary prospectus supplement filed
as part of the Registration Statement as originally filed or as part of any
amendment thereto, or filed pursuant to Rule 424 under the Securities Act,
complied when so filed in all material respects with the Securities Act and the
Securities Act Regulations.

     (m) The Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not

3



--------------------------------------------------------------------------------



 



be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

     (n) Except as disclosed in the Prospectus, the Company and its subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (o) Except as disclosed in the Prospectus, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate,
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (p) Except for the Registration Rights Agreement dated as of August 22,
2002, by and among the Company, Blum Strategic Partners, L.P., Blum Capital
Partners, L.P., Carlyle-EG&G, L.L.C. and EG&G Technical Services Holdings,
L.L.C., there are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Shares registered pursuant to the Registration Statement.

     (q) The Company and each of its subsidiaries (i) have all necessary
consents, authorizations, approvals, orders, certificates and permits of and
from, and have made all declarations and filings with, all federal, state, local
and other governmental, administrative or regulatory authorities, all
self-regulatory organizations and all courts and other tribunals, to own, lease,
license and use their respective properties and assets and to conduct their
respective businesses in the manner described in the Prospectus, except to the
extent that the failure to obtain such consents, authorizations, approvals,
orders, certificates and permits or make such declarations and filings would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, and (ii) have not received any notice of proceedings relating to
revocation or modification of any such consent, authorization, approval, order,
certificate or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Prospectus.

4



--------------------------------------------------------------------------------



 



     (r) No material labor dispute exists with the employees of the Company or
any of its subsidiaries, except as described in or contemplated by the
Prospectus, or, to the Company’s knowledge, is imminent; and the Company is not
aware of any existing, threatened or imminent labor disturbance by the employees
of any of its principal suppliers, manufacturers or contractors that could have
a material adverse effect on the Company and its subsidiaries, taken as a whole.

     (s) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to their respective businesses, in each
case free and clear of all liens, encumbrances and defects, except such as
(i) are described in the Prospectus, (ii) do not materially affect the value of
such property or (iii) do not interfere with the use made and proposed to be
made of such property by them; and any real property and buildings held under
lease by them are held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by them, in each case
except as described in the Prospectus.

     (t) Each of the Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries would individually or in the
aggregate reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

     (u) URS Holdings, Inc., a Delaware corporation (“URS Holdings”); EG&G
Technical Services, a Delaware corporation (“EG&G”); URS Corporation, a Nevada
corporation (“URS Nevada”); and URS Corporation – New York, a New York
corporation (“URS New York”) are the only significant subsidiaries of the
Company (calculated on a basis consistent with the term “significant subsidiary”
as defined under Regulation S-X promulgated under the Securities Act for the
period ended October 31, 2004).

     (v) The financial statements and related notes included in the Registration
Statement and Prospectus present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
and the notes thereto have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis except
as disclosed therein.

     (w) The Company and its subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with

5



--------------------------------------------------------------------------------



 



generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

     (x) There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
Section 402 (related to loans) and Sections 302 and 906 (related to
certifications) of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and
the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Regulations”), nor has there been any failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any other provision of the Sarbanes-Oxley Act or the
Sarbanes-Oxley Regulations.

     2. Agreements to Sell and Purchase. The Company hereby agrees to sell to
the several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company at $32.775 a share (the “Purchase Price”) the number of Firm Shares set
forth in Schedule I hereto opposite its name.

     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Underwriters the Additional Shares, and the Underwriters shall have the
right to purchase, severally and not jointly, up to 363,672 Additional Shares at
the Purchase Price. You may exercise this right on behalf of the Underwriters in
whole or from time to time in part by giving written notice of each election to
exercise the option not later than 30 days after the date of this Agreement. Any
exercise notice shall specify the number of Additional Shares to be purchased by
the Underwriters and the date on which such shares are to be purchased. Each
purchase date must be at least two business days after the written notice is
given and may not be earlier than the closing date for the Firm Shares nor later
than ten business days after the date of such notice. Additional Shares may be
purchased as provided in Section 4 hereof solely for the purpose of covering
over-allotments made in connection with the offering of the Firm Shares. On each
day, if any, that Additional Shares are to be purchased (an “Option Closing
Date”), each Underwriter agrees, severally and not jointly, to purchase the
number of Additional Shares (subject to such adjustments to eliminate fractional
shares as you may determine) that bears the same proportion to the total number
of Additional Shares to be purchased on such Option Closing Date as the number
of Firm Shares set forth in Schedule I hereto opposite the name of such
Underwriter bears to the total number of Firm Shares.

     The Company hereby agrees that, without the prior written consent of Morgan
Stanley & Co. Incorporated and Merrill Lynch, Pierce, Fenner & Smith
Incorporated on behalf of the Underwriters, it will not, during the period
ending 90 days after the date of the Prospectus, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or file any registration statement with the

6



--------------------------------------------------------------------------------



 



Commission relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.

     The restrictions contained in the preceding paragraph shall not apply to
(A) the Shares to be sold hereunder; (B) the issuance by the Company of shares
of Common Stock upon the exercise of options granted under the Company’s
employee benefit plans that are outstanding as of the date of this Agreement;
(C) the grant by the Company of options to purchase shares of Common Stock under
the Company’s employee benefit plans as in effect on the date hereof, so long as
such plans are described in the Registration Statement and the Prospectus or in
a document incorporated therein by reference; or (D) the issuance by the Company
of shares of Common Stock under the Company’s employee stock purchase plan as in
effect on the date hereof, so long as such plan is described in the Registration
Statement and the Prospectus or in a document incorporated therein by reference.

     3. Terms of Public Offering. The Company is advised by you that the
Underwriters propose to make a public offering of their respective portions of
the Shares as soon after this Agreement has become effective as in your judgment
is advisable. The Company is further advised by you that the Shares are to be
offered to the public initially at $34.50 a share (the “Public Offering Price”)
and to certain dealers selected by you at a price that represents a concession
not in excess of $1.12 a share under the Public Offering Price.

     4. Payment and Delivery. Payment for the Firm Shares shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on June 14, 2005, or at such
other time on the same or such other date, not later than June 21, 2005, as
shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date”.

     Payment for any Additional Shares shall be made to the Company in Federal
or other funds immediately available in New York City against delivery of such
Additional Shares for the respective accounts of the several Underwriters at
10:00 a.m., New York City time, on the date specified in the corresponding
notice described in Section 2 or at such other time on the same or on such other
date, in any event not later than July 22, 2005, as shall be designated in
writing by you.

     The Firm Shares and Additional Shares shall be registered in such names and
in such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.

7



--------------------------------------------------------------------------------



 



     5. Conditions to the Underwriters’ Obligations. The obligations of the
Company to sell the Shares to the Underwriters and the several obligations of
the Underwriters to purchase and pay for the Shares on the Closing Date are
subject to the condition that no stop order suspending the effectiveness of the
Registration Statement shall have been issued under the Securities Act or
proceedings therefor initiated or threatened by the Commission.

     The several obligations of the Underwriters are subject to the following
further conditions:

     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:

     (i) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

     (ii) there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Prospectus.

     (b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

     The officer signing and delivering such certificate may rely upon the best
of his knowledge as to proceedings threatened.

     (c) The Underwriters shall have received on the Closing Date an opinion of
Cooley Godward LLP, outside counsel for the Company, dated the Closing Date, to
the effect that:

     (i) the Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Prospectus and, to such counsel’s knowledge, is duly qualified
to transact business and is in good standing in each

8



--------------------------------------------------------------------------------



 



state of the United States in which the conduct of its business or its ownership
or leasing of property requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole;

     (ii) each of URS Holdings and EG&G (each, a “Covered Subsidiary” and
together, the “Covered Subsidiaries”), has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, and has the corporate power and authority to own its property
and to conduct its business as described in the Prospectus;

     (iii) the authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Prospectus under the caption
“Description of Capital Stock” and in the Form 8-A dated January 30, 1984 under
the caption “Description of Capital Stock” (which incorporates by reference the
description of the Common Stock contained in the Registration Statement on Form
S-1 filed on February 28, 1983);

     (iv) the outstanding shares of Common Stock have been duly authorized and
are validly issued, fully paid and non-assessable;

     (v) the Shares have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Shares will not be subject to any
preemptive rights, or to such counsel’s knowledge, similar rights;

     (vi) this Agreement has been duly authorized, executed and delivered by the
Company;

     (vii) the execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene any
provision of applicable law (except for Section 8 relating to indemnity and
contribution as to which such counsel need not express any opinion) or the
certificate of incorporation or by-laws of the Company or any agreement or other
instrument binding upon the Company or any of its subsidiaries that is (A) filed
as an exhibit to the Registration Statement or any document incorporated by
reference therein, (B) incorporated by reference in the Registration Statement
or (C) which the Company has advised such counsel will be filed as an exhibit to
the Company’s next quarterly report on Form 10-Q or on a Form 8-K and was
executed by the Company prior to the date of such opinion, or to the best of
such counsel’s knowledge, any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any of its
subsidiaries, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, except such
as have been made or obtained or except such as may be required by the
securities

9



--------------------------------------------------------------------------------



 



or Blue Sky laws of the various states in connection with the offer and sale of
the Shares;

     (viii) the statements in (A) the Prospectus under the captions “Description
of Capital Stock” and “Underwriters” and (B) the Registration Statement in
Item 15, in each case insofar as such statements constitute matters of law,
summaries of legal matters, provisions of the Company’s certificate of
incorporation or by-laws or other equivalent corporate governance documents or
legal proceedings, or legal conclusions, have been reviewed by such counsel and
fairly present, to the extent required by the Securities Act and the Securities
Act Regulations, the matters referred to therein;

     (ix) such counsel does not know of any legal or governmental proceedings
pending or overtly threatened to which the Company or any of its subsidiaries is
a party or to which any of the properties of the Company or any of its
subsidiaries is subject that are required to be described in the Registration
Statement or the Prospectus and are not so described or of any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus that are not so described or
described in documents incorporated by reference in the Registration Statement
as required;

     (x) the Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended; and

     (xi) to such counsel’s knowledge, (A) each document filed pursuant to the
Exchange Act and incorporated by reference in the Registration Statement or the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data derived therefrom, as to which such counsel
need not express any belief) complied as to form when filed in all material
respects with the requirements of the Exchange Act, and the applicable rules and
regulations of the Commission thereunder and (B) the Registration Statement or
the Prospectus (except for the financial statements and financial schedules and
other financial and statistical data derived therefrom, as to which such counsel
need not express any belief) complied as to form in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder. In addition, such counsel shall confirm that such
counsel has participated in conferences with officers and other representatives
of the Company and the independent public accountants of the Company and
representatives of the Underwriters at which conferences the contents of the
Registration Statement and Prospectus were discussed and, although such counsel
is not passing upon and does not assume responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statements or Prospectus (except as and to the extent stated in subparagraphs
((iii) and (viii) above), on the basis of the foregoing, nothing has come to the
attention of such counsel that causes such counsel to believe that the

10



--------------------------------------------------------------------------------



 



Registration Statement or the prospectus included therein (except for the
financial statements and financial schedules and other financial and statistical
data derived therefrom, as to which such counsel need not express any belief) at
the time the Registration Statement became effective contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data derived therefrom, as to which such counsel
need not express any opinion) as of its date or as of the date of such opinion
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

     (d) The Underwriters shall have received on the Closing Date an opinion of
Woodburn and Wedge, special Nevada counsel for the Company, dated the Closing
Date, to the effect that:

     (i) URS Nevada has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Nevada, has the
corporate power and authority to own its property and to conduct its business as
described in the Prospectus.

     (e) The Underwriters shall have received on the Closing Date an opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for the
Company, dated the Closing Date, to the effect that:

     (i) URS New York is an existing corporation under the laws of the State of
New York. URS New York has the status of qualified to do business in
Massachusetts and in good standing in New Jersey.

     (f) The Underwriters shall have received on the Closing Date an opinion of
Sidley Austin Brown & Wood LLP, counsel for the Underwriters, dated the Closing
Date, covering the matters referred to in Sections 5(c)(v), 5(c)(vi), 5(c)(viii)
(but only as to the statements in the Prospectus under “Description of Capital
Stock” and “Underwriters”) and Section 5(c)(xi) (other than clause (A)) above.

     The opinions of Cooley Godward LLP, Woodburn and Wedge LLP and Skadden
Arps, Slate, Meagher & Flom LLP described in Sections 5(c), 5(d) and 5(e) above
shall be rendered to the Underwriters at the request of the Company and shall so
state therein.

     (g) The Underwriters shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Underwriters, from
PricewaterhouseCoopers LLP, independent registered public accounting firm,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in, or incorporated

11



--------------------------------------------------------------------------------



 



by reference into, the Registration Statement and the Prospectus; provided that
the letter delivered on the Closing Date shall use a “cut-off date” not earlier
than the date hereof.

     (h) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and certain stockholders, officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

     (i) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by the chief financial officer of the Company,
certifying as to the preparation, completeness and accuracy of certain financial
and statistical data relating to the Company included in the Prospectus.

     The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.

     6. Covenants of the Company. In further consideration of the agreements of
the Underwriters herein contained, the Company covenants with each Underwriter
as follows:

     (a) To furnish to you, without charge, four signed copies of the
Registration Statement (including exhibits thereto and documents incorporated by
reference) and for delivery to each other Underwriter a conformed copy of the
Registration Statement (without exhibits thereto but including documents
incorporated by reference) and to furnish to you in New York City, without
charge, prior to 10:00 a.m. New York City time on the business day next
succeeding the date of this Agreement and during the period mentioned in Section
6(c) below, as many copies of the Prospectus, any documents incorporated by
reference, and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request. The terms “supplement” and “amendment”
or “amend” as used in this Agreement shall include all documents subsequently
filed by the Company with the Commission pursuant to the Exchange Act that are
deemed to be incorporated by reference in the Prospectus.

     (b) Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus or
prospectus supplement required to be filed pursuant to such Rule.

     (c) If, during such period after the first date of the public offering of
the Shares as in the opinion of counsel for the Underwriters the Prospectus is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the

12



--------------------------------------------------------------------------------



 



Prospectus in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if, in the opinion of counsel for the Underwriters, it is necessary to amend
or supplement the Prospectus to comply with applicable law, forthwith to
prepare, file with the Commission and furnish, at its own expense, to the
Underwriters and to the dealers (whose names and addresses you will furnish to
the Company) to which Shares may have been sold by you on behalf of the
Underwriters and to any other dealers upon request, either amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus,
as amended or supplemented, will comply with law.

     (d) To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

     (e) To make generally available to the Company’s security holders and to
you as soon as practicable an earning statement covering the twelve-month period
ending June 30, 2006 that satisfies the provisions of Section 11(a) of the
Securities Act and the Securities Act Regulations.

     7. Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Company agrees to pay or
cause to be paid all expenses incident to the performance of its obligations
under this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the
registration and delivery of the Shares under the Securities Act and all other
fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Prospectus and
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Underwriters and dealers, in the quantities hereinabove specified, (ii) all
costs and expenses related to the transfer and delivery of the Shares to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or Legal Investment memorandum in
connection with the offer and sale of the Shares under state securities laws and
all expenses in connection with the qualification of the Shares for offer and
sale under state securities laws as provided in Section 6(d) hereof, including
filing fees and the reasonable fees and disbursements of counsel for the
Underwriters in connection with such qualification and in connection with the
Blue Sky or Legal Investment memorandum, (iv) all filing fees and the reasonable
fees and disbursements of counsel to the Underwriters incurred in connection
with the review and qualification of the offering of the Shares by the National
Association of Securities Dealers, Inc., (v) all costs and expenses incident to
listing the Shares on the NYSE and the Pacific Exchange, (vi) the cost of
printing certificates representing the Shares, (vii) the costs and charges of
any transfer agent, registrar or depositary, (viii) the costs and expenses of
the Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with

13



--------------------------------------------------------------------------------



 



the road show, (ix) the document production charges and expenses associated with
printing this Agreement and (x) all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8 entitled “Indemnity and Contribution”, and
the last paragraph of Section 10 below, the Underwriters will pay all of their
costs and expenses, including fees and disbursements of their counsel, stock
transfer taxes payable on resale of any of the Shares by them and any
advertising expenses connected with any offers they may make.

     8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus or preliminary prospectus supplement or the
Prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through you expressly for use therein; provided, however, that the
foregoing indemnity agreement with respect to any preliminary prospectus or
preliminary prospectus supplement shall not inure to the benefit of any
Underwriter, or any person controlling such Underwriter, if a copy of the
Prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) was not sent or given by or on behalf of
such Underwriter to the person asserting any such losses, claims, damages or
liabilities, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the Shares to such person, and if the
Prospectus (as so amended or supplemented) would have cured the defect giving
rise to such losses, claims, damages or liabilities, unless such failure is the
result of noncompliance by the Company with Section 6(a) hereof.

     (b) (b) Each Underwriter agrees, severally and not jointly, to indemnify
and hold harmless the Company, the directors of the Company, the officers of the
Company who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
amendment thereof, any preliminary prospectus or preliminary prospectus
supplement or the Prospectus (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto), or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only
with reference to information relating to such

14



--------------------------------------------------------------------------------



 



Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus or
preliminary prospectus supplement, the Prospectus or any amendments or
supplements thereto.

     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties and that all such fees and
expenses shall be reimbursed as they are incurred. Such firm shall be designated
in writing by Morgan Stanley & Co. Incorporated and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (1) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and has not been objected to by such indemnifying party within
such 30 day period and (2) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

     (d) To the extent the indemnification provided for in Section 8(a) or 8(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such

15



--------------------------------------------------------------------------------



 



proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Underwriters on the other hand from the offering
of the Shares or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other hand in connection with the offering of the
Shares shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Shares (before deducting expenses) received by
the Company and the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover of the
Prospectus Supplement, bear to the aggregate Public Offering Price of the
Shares. The relative fault of the Company on the one hand and the Underwriters
on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Underwriters’ respective obligations to contribute
pursuant to this Section 8 are several in proportion to the respective number of
Shares they have purchased hereunder, and not joint.

     (e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Underwriter shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

     (f) The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Underwriter, any person controlling any Underwriter or
any affiliate of any Underwriter or by or on behalf of the Company, its officers
or directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Shares.

16



--------------------------------------------------------------------------------



 



     9. Termination. The Underwriters may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the Nasdaq National Market,
the Chicago Board of Options Exchange, the Chicago Mercantile Exchange, the
Chicago Board of Trade or the Pacific Exchange, (ii) trading of any securities
of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets, currency exchange
rates or controls or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Prospectus.

     10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

     If, on the Closing Date or an Option Closing Date, as the case may be, any
one or more of the Underwriters shall fail or refuse to purchase Shares that it
has or they have agreed to purchase hereunder on such date, and the aggregate
number of Shares which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase is not more than one-tenth of the aggregate number
of the Shares to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the number of Firm Shares set forth
opposite their respective names in Schedule I bears to the aggregate number of
Firm Shares set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as you may specify, to purchase the
Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase on such date; provided that in no event shall the number of
Shares that any Underwriter has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such number of Shares without the written consent of such Underwriter. If, on
the Closing Date, any Underwriter or Underwriters shall fail or refuse to
purchase Firm Shares and the aggregate number of Firm Shares with respect to
which such default occurs is more than one-tenth of the aggregate number of Firm
Shares to be purchased, and arrangements satisfactory to you and the Company for
the purchase of such Firm Shares are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter or the Company. In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement and in the Prospectus or in any other documents or
arrangements may be effected. If, on an Option Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Additional Shares and the
aggregate number of Additional Shares with respect to which such default occurs
is more than one-tenth of the aggregate number of Additional Shares to be
purchased on such Option Closing Date, the non-defaulting Underwriters shall
have the option to (i) terminate their obligation hereunder to purchase the
Additional Shares to be sold on such Option Closing Date or (ii) purchase not
less than the number of Additional Shares that such non-defaulting Underwriters
would have been obligated to purchase in the absence of such

17



--------------------------------------------------------------------------------



 



default. Any action taken under this paragraph shall not relieve any defaulting
Underwriter from liability in respect of any default of such Underwriter under
this Agreement.

     If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

     11. Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

     12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

     13. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

[SIGNATURE PAGE FOLLOWS]

18



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
            URS CORPORATION
 
       

  By:   /s/ Kent P. Ainsworth  

      Name:  Kent P. Ainsworth  

      Title:  Executive Vice President and
 Chief Financial Officer  

Accepted as of the date hereof

Morgan Stanley & Co. Incorporated

         
By:
  /s/ Bryan Andrzejewski    

  Name:  Bryan Andrzejewski    

  Title:    Executive Director    

Merrill Lynch, Pierce, Fenner & Smith
                       Incorporated

         
By:
  /s/ Leonard Chung    

  Authorized Signatory    

         
Acting severally on behalf of themselves and

       
the several Underwriters named in
       
Schedule I hereto.
       

19



--------------------------------------------------------------------------------



 



SCHEDULE I

              Number of Firm       Shares To Be   Underwriters   Purchased  
Morgan Stanley & Co. Incorporated
    1,181,934  
 
       
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    1,181,934  
 
       
Credit Suisse First Boston LLC
    360,763  
 
       
Lehman Brothers Inc.
    360,763  
 
       
UBS Securities LLC
    360,763  
 
       
D.A. Davidson & Co.
    95,282  
 
       
Morgan Joseph & Co. Inc.
    95,282  
 
       
 
     
Total
    3,636,721  
 
     

20



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF LOCK-UP LETTER]

June l, 2005

Morgan Stanley & Co. Incorporated
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
c/o Morgan Stanley & Co. Incorporated
     1585 Broadway
     New York, NY 10036

Dear Sirs and Mesdames:

     The undersigned understands that Morgan Stanley & Co. Incorporated (“Morgan
Stanley”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with URS Corporation, a Delaware corporation (the “Company”),
providing for the public offering (the “Public Offering”) by the several
Underwriters, including Morgan Stanley and Merrill Lynch (the “Underwriters”),
of approximately l shares (the “Shares”) of the common stock, par value $0.01
per share, of the Company (the “Common Stock”).

     To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
hereby agrees that, without the prior written consent of Morgan Stanley and
Merrill Lynch on behalf of the Underwriters, it will not, during the period
commencing on the date hereof and ending the earlier of (x) 90 days after the
date of the final prospectus relating to the Public Offering (the “Prospectus”),
and (y) if the Underwriting Agreement has not been executed by the parties
thereto by July 31, 2005, July 31, 2005, (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) the sale of any Shares
to the Underwriters pursuant to the Underwriting Agreement; (b) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the offering of the Shares; (c) transfers
of shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock as a bona fide gift or gifts; (d) transfers

A-1



--------------------------------------------------------------------------------



 



or distributions of shares of Common Stock, or any security convertible into or
exercisable or exchangeable for Common Stock, to affiliates (as defined in
Rule 405 under the Securities Act); (e) transfers to the Company of shares of
Common Stock to pay the exercise price of stock options granted to the
undersigned under the Company’s employee stock option plans (provided that the
shares so transferred are not sold or otherwise disposed of by the Company) and
transfers of shares of Common Stock to the Company so long as the proceeds from
such transfers are applied solely to pay withholding taxes due with respect to
the exercise by the undersigned of any such stock options or with respect to the
vesting of restricted stock granted to the undersigned under the Company’s
restricted stock plan; and (f) transfers by the undersigned or its permitted
distributee or transferee of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock to a family member of the
undersigned or of such distributee or transferee or a trust created for the
benefit of the undersigned or such distributee or transferee or a family member
of the undersigned or such distributee or transferee; provided that in the case
of any gift, transfer or distribution referred to in clause (c), (d) or
(f) above, such donee, transferee or distributee shall execute and deliver to
Morgan Stanley and Merrill Lynch, prior to or contemporaneously with such gift,
transfer or distribution, an agreement to be bound by the restrictions set forth
herein. In addition, the undersigned agrees that, without the prior written
consent of Morgan Stanley and Merrill Lynch on behalf of the Underwriters, it
will not, during the period commencing on the date hereof and ending 90 days
after the date of the Prospectus, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

     The undersigned understands that the Company and the Underwriters are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
Public Offering. The undersigned further understands that this Lock-Up Agreement
is irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

     Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters.

Very truly yours,

                                                                                
(Name)

                                                                                
(Address)

A-2